DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on September 24, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered. 
	Claims 1, 3-5, 11, 13-16, and 18-20 are currently pending.  Claims 1, 3, 11, 13-16, and 18 have been amended.  Claims 2, 6-10, 12, and 17 have been cancelled.  Claims 1, 3-5, 11, 13-16, and 18-20 have been examined in this application.  

Response to Arguments
Applicants’ amendments necessitated the new grounds of rejection.
The previous rejection of claims 1, 3-5, 11, 13-16, and 18-20 under 35 USC 112(b) have been withdrawn in view of Applicant’s amendments.  
Regarding the rejection of claims 1, 3-5, 11, 13-16, and 18-20 under 35 USC 101, Applicant’s arguments have been fully considered but they are not persuasive.  For all the reasons set forth infra, the previous rejections of claims 1, 3-5, 11, 13-16, and 18-20 under 35 USC 101 are maintained.
The previous rejection of claims 1, 3-5, 11, 13-16, and 18-20 under 35 USC 103 have been withdrawn in view of Applicant’s amendments.  


	 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-5, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1 and 3-5 are directed to a process; claims 11 and 13-15 are directed to a manufacture; and claims 16 and 18-20 are directed to a machine.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claim 1, and similarly claims 11 and 16 recites the steps of: obtaining data comprising user searching logs and logistics information; obtaining descending ranks of region-based keyword weights according to the data; obtaining feature values of a keyword in respective regions according to the descending ranks of the region-based keyword weights; and marking a hotspot inter alia, the observation and evaluation of information. Additionally, these claims relate to certain methods of mathematical concepts, particularly mathematical formulas, equations, and calculations.  
The limitations of the claims are not indicative of integration into a practical application. Taking the independent claim elements separately, the additional elements of performing the steps via a computer program, a processor, and a memory -- merely implements the abstract idea on a computer environment. The remaining claim limitations recited in dependent claims merely narrow the abstract idea and do not recite further additional elements. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  Thus, claims 1, 3-5, 11, 13-16, and 18-20 are directed to an abstract idea. 
Moreover, regarding the independent claims, the technical elements of performing the steps via a a computer program, a processor, and a memory -- merely implement the abstract idea on a computer environment. The dependent claims do not recite further technical elements. 
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than 
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1, 3-5, 11, 13-16, and 18-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  


Allowable Subject Matter
Claims 1, 3-5, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 101, but would be allowable if this rejection were overcome. The following is a statement of reasons for the indication of allowable subject matter:  
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the features of applicant's invention as the features amount to more than a predictable use of elements in the prior art.   
As per claim 1, and similarly claims 11 and 16, Ortega teaches [a] data processing method based on electronic commerce, comprising: 
obtaining data comprising user searching logs and logistics information; (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Referring now to FIG. 2, a table 200 representative of location database 170 including a listing of locations 210 and listing of searches 220 associated with each location is shown, according to an exemplary embodiment. Location database 170 may be implemented, for example, using any of the database computer programs that are well known in the art. The listing of locations 210 may include possible locations from which searches have previously been requested by users of mobile computing devices. A location may be broadly defined to include a general geographic description, such as the city of Chicago, may be narrowly defined according to an exact longitude and latitude, or may be defined according to any location-based criteria, such as a region, a climate, an area of a city, etc. A location may further be defined as a location type, for example a location may be “coffee shop,” independent of the particular geographic location or identity of the coffee shop. Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search.)
obtaining descending ranks of region-based keyword weights according to the data; (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search. A frequency ranking of the search is how many times the search has been entered by users at the particular location. Accordingly, search 1, as 
obtaining feature values of a keyword in respective regions according to the descending ranks of the region-based keyword weights; and (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Ortega: Col. Ln. (Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search. A frequency ranking of the search is how many times the search has been entered by users at the particular location. Accordingly, search 1, as shown in FIG. 2, may have be entered by users more frequently than search 2. Accordingly, search 1 received the search 1 designation. The frequency ranking of a search may be adjusted according to the recentness of the search. For example, the most popular search at a particular location may be for a music concert that happened a month ago. Even though the music concert may be the most common search, the fact that the searches are all at least a month old may be used to adjust the frequency ranking. The recentness of the search may also be used by user to target searches of interest. For example, a young professional user may be interested in finding the hottest new nightclub and be interested just in searches performed within the last month while a tourist couple may be interested in sightseeing at perennial favorites in a location and be interested in consistently favorite searches performed over a long period of time. As described below, filtering may also be performed based on other parameters.))
marking a hotspot region corresponding to the keyword according to the feature values. (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search. A frequency ranking of the search is how many times the search has been entered by users at the particular location. Accordingly, search 1, as shown in FIG. 2, may have be entered by users more frequently than search 2. Accordingly, search 1 received the search 1 designation. The frequency ranking of a search may be adjusted according to the recentness of the search. For example, the most popular search at a particular location may be for a music concert that happened a month ago. Even though the music concert may be the most common search, the fact that the searches are all at least a month old may be used to adjust the frequency ranking. The recentness of the search may also be used by user to target searches of interest. For example, a young professional user may be interested in finding the hottest new nightclub and be interested just in searches performed within the last month while a tourist couple may be interested in sightseeing at perennial favorites in a location and be interested in consistently favorite searches performed over a long period of time. As described below, filtering may also be performed based on other parameters. The configuration of the listing of searches 220 may depend on the location type and/or how the listing of locations 210 is configured. For example, where the listing of locations 210 includes geographic designations (e.g., a city, an area of a city, and so on), the listing of searches 220 may be sorted based on the frequency ranking of the searches as previously stated. In another embodiment, rather than comprising a list of locations and a list of searches performed at each of those locations, the database 170 may comprise a list of searches and, for each search, an identification of the location where the search was performed (e.g. a GPS longitude and latitude). In this embodiment, the list of common searches may be determined dynamically, as described below.))
obtaining a region-based keyword searching page-view (PV) according to the user searching logs; (Ortega: Col. 8, Ln 60 through Col. 9, Ln. 7 (The activity may include searches entered, items clicked on, advertisements clicked on, items purchased, frequency of purchases, cost of items purchased, etc.)
obtaining a number of a region-based keyword-corresponding commodity according to the logistics information; (Ortega: Fig. 2; Col. 4, Ln. 24 through Col. 5, Ln. 35 (Each listing in listing of searches 220 is a listing of all of the searches associated with a particular location from listing of locations 210. The listing of searches 220 may be sorted according to a frequency ranking of the search. A frequency ranking of the search is how many times the search has been entered by users at the particular location. Accordingly, search 1, as shown in FIG. 2, may have be entered by users more frequently than search 2. Accordingly, search 1 received the search 1 designation. The frequency ranking of a search may be adjusted according to the recentness of the search. For example, the most popular search at a particular location may be for a music concert that happened a month ago. Even though the music concert may be the most common search, the fact that the searches are all at least a month old may be used to adjust the frequency ranking. The recentness of the search may also be used by user to target searches of interest. For example, a young professional user may be interested in finding the hottest new nightclub and be interested just in searches performed within the last month while a tourist couple may be interested in sightseeing at perennial favorites in a location and be interested in consistently favorite searches performed over a long period of time. As described below, filtering may also be performed based on other parameters.))
However, Ortega does not disclose, anticipate, or render obvious:
determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region; and 
Another relevant piece of prior art, Liu (US Pat No 10,108,736), teaches combining a first product formed by the first cumulative number of visits and a preset weight of the first visiting mode and a second product formed by the second cumulative number of visits and a preset weight of the second visiting mode in order to calculate a visit coefficient for each of the web page the browser has visited by summing the first product and the second product (Liu: Claim 1).  Liu, however, does not disclose, anticipate, or render obvious determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region.
Dalvi (US PGP 2017/0359235) teaches how often each of the pages is accessed when the website is accessed (Dalvi: Para [0006]). However, Dalvi does not disclose, anticipate, or render obvious determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region.
Further, White (US PGP 2009/0138445) teaches providing geographic keywords (White: Claim 1). However, White does not disclose, anticipate, or render obvious determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region.
Finally, reference U teaches receiving search keyword queries and compiling and determining the matching set of POIs. However, White does not disclose, anticipate, or render obvious determining, for a region, a sum of a product of the region-based keyword-searching PV with a first coefficient and a product of the number of the region-based keyword-corresponding commodity with a second coefficient as a weight of the keyword in the region.
The Examiner hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention of claims 1, 3-5, 11, 13-16, and 18-20.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention of claims 1, 3-5, 11, 13-16, and 18-20 relying on improper hindsight bias.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reznik (US PGP 2012/0278316) -- output to a user may be modified to allow the user to provide indications of which search results are undesirable and the associated search tool server may be operable to not only perform a search requested by the user but also refine or modify the listing of search results based on the user's feedback or instructions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/JENNIFER V LEE/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625